Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Examiner acknowledges applicants’ reply dated December 18, 2020, including arguments and amendments.

Applicants’ amendments to independent claims 1, 8 and 15, adding the features of “receiving a trait definition portion independently from receiving the hierarchical container model portion” and “using the behavior defined by the first trait definition and the metadata value to programmatically interact with the content management system to manage a document associated with the case instance,” successfully overcome the previously-made rejection to those claims under 35 USC 102(a)(1) by Barrett. That rejection is hereby withdrawn.

An updated search did not result in any references, taken alone or in combination, that serve to either anticipate or render obvious the recited claims. The most relevant reference (Jentsch, et al., U.S. PG-Pub 2013/0174181) discloses the receipt of a hierarchical model with attributes that define the structure and behavior of a business object; however, this reference does not adequately disclose the feature wherein the trait definition is received independently from the hierarchical container portion, as specified by claims 1, 8, and 15.

For these reasons, claims 1 – 21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on February 2, 2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIRAV K KHAKHAR/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167